EXHIBIT 10b(3)

LEASE



AGREEMENT OF LEASE, made and entered into this 3rd day of January, 2001, by and
between RIEDMAN CORPORATION, a New York corporation with offices at 45 East
Avenue, Rochester, NY, 14604, hereinafter referred to as "Landlord"; and BROWN &
BROWN, Inc., a Florida corporation with offices at 220 South Ridgewood Avenue,
Daytona Beach, FL, 32115-2412, hereinafter referred to as "Tenant."

 

WITNESSETH:

 



For and in consideration of the rent and the covenants herein contained,
Landlord hereby agrees to lease and let to Tenant, and Tenant does hereby take
and lease from Landlord the following described premises: approximately 17,814
rentable square feet of office space located on a portion of the ground floor
and all of the seventh and eighth floors in the building located at 45 East
Avenue, Rochester, NY as more particularly shown on plans attached hereto and
made a part hereof as Exhibit "A," said space to be taken in its as is condition
together with the right with the Landlord and other tenants to public and common
areas within the building; for a term of five (5) years, or until such term
shall earlier terminate, cease or expire as hereinafter provided. Said term to
commence on the 3rd day of January, 2001 (though for purposes of Section 1 of
this Lease, such term shall deemed to commence on January 1, 2001), and to end
on the 31st day of December, 2005, at rental and additional rental provided
herein below.



The parties hereto on behalf of themselves, their heirs, distributees,
executors, administrators, personal representatives, successors and assigns do
hereby agree and covenant as follows:

 

RENT

 



1. Tenant shall pay rent in the amount of Three hundred thousand dollars
($300,000) per annum payable monthly in advance in the amount of $25,000 on the
first day of each and every month during the term hereof. Tenant shall pay this
rent together with any additional rent to be paid to the Landlord at the address
specified herein above or at such other place as Landlord may designate in
writing, from time to time, without demand and without counterclaim, deduction
or setoff.  

USE

 



2. Tenant's purpose is to use and occupy the Premises as an insurance and
general office use and for no other purpose. Landlord represents that the
Premises may lawfully be used for this intended purpose.  

REAL PROPERTY TAXES

 



3. Tenant shall pay, within thirty (30) days after receipt of a bill therefore,
as additional rental, its pro-rata share of any increase in real property taxes
levied against 45 East Avenue, over and above the Monroe County tax including
all portions thereof, and any replacement or substitution therefore for the year
2001; and over and above the City of Rochester, City and School tax, including
all portions thereof, or any replacement or substitution therefore and including
any and all additional charges or assessments thereon whether or not identified
as a tax, user charge or other designation for the fiscal year, July 1, 2000 to
June 30, 2001; whether said increases arise out of a change in rate,
assessments, or any other case. Tenant further covenants and agrees to pay its
pro-rata share of all water pollution charges including without limitation, pure
water charges of any kind and nature, and including any replacement or
substitution therefore, regardless of source, levied against 45 East Avenue
within thirty (30) days after receipt of a bill.

OPERATING EXPENSES

 



4. Tenant shall pay, as additional rental, its pro-rata share of any increase in
the reasonable operating expenses pertaining to 45 East Avenue over and above
the operating expenses for the year 2001. Landlord agrees to render bills for
such additional rental in the month of February in each calendar year unless the
term of this lease expires prior to such month in any calendar year. In such
event, additional rental payable pursuant to this provision shall be pro-rated
to the termination date of the lease and shall be based upon the same period of
the base year specified herein.



4.1

Operating costs shall mean the costs incurred for the following:

(1)

Wages and Salaries paid by Landlord for janitorial expense and to all persons
engaged full time in the normal maintenance and repair of the building,
including FICA taxes; however, salaries above the grade of Superintendent shall
not be included in such computation;

(2)

Janitorial supplies;

(3)

Repairs to and physical maintenance of the building, including snow and ice
removal and the costs of supplies used in connection therewith;

(4)

Reasonable premiums and other charges incurred by Landlord with respect to
insurance of any kinds which Landlord incurs;

(5)

Reasonable costs incurred for fuel and other energy for heating the building and
operating the air-conditioning system, for electricity, or other power required
in connection with the operation of the building;

(6)

Costs incurred in connection with inspection and servicing of all mechanical
equipment;

(7)

Water, sewer and pure water charges.



PRO-RATA SHARE

 



5. Landlord and Tenant agree that the Demised Premises constitute 27.8% of the
total rentable space within the building at 45 East Avenue and wherever this
Lease provides for pro-rata share, this percentage will be used to make such
computation.

CARE AND REPAIR OF PREMISES and ALTERATIONS

.  

6. Tenant shall commit no act of waste and shall take good care of the Demised
Premises and fixtures and appurtenances therein, and shall, in the use and
occupancy of the Premises, conform to all laws, orders and regulations of the
Federal, State and Municipal governments, or any of their departments, and
regulations of the New York Board of Fire Underwriters, applicable to the
Premises; Tenant shall not do or permit to be done any act or thing upon the
Premises, which will invalidate or be in conflict with the fire insurance
policies covering the building of which the Demised Premises form a part, and
fixtures and property therein, and shall not do, or permit to be done, any act
or thing upon said Premises which shall or might subject Landlord to any
liability or responsibility for injury to any person or persons or to property
by reason of any business or operation being carried on upon said Premises or
for any other reason. Upon termination of the term, Tenant shall surrender the
Premises in as good condition as they were at the beginning of the term,
reasonable wear, and damage by fire, the elements, casualty, or other cause not
due to the misuse or neglect by Tenant or Tenant's agents, servants, visitors or
licensees, excepted. Tenant shall not mark, paint, drill into, or in any way mar
or deface any part of the Demised Premises or the building of which they form a
part without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, provided however, that notwithstanding the
foregoing, such consent shall not be required for Tenant to post or hang
pictures, plaques, or signage or install office and computer equipment in the
ordinary course of business within the Premises or on the immediate entrances to
the Premises. Landlord shall place Tenant's name and locations throughout the
Demised Premises in the building directory. Landlord has not conveyed to Tenant
any rights in or to the outer side of the outside walls of the building of which
the demised Premises are a part, and except as provided herein Tenant shall not
display or erect any lettering, signs, advertisements, awnings or other
projections or do any boring, or cutting, or stringing of wires in or on the
Demised Premises or in or on the building of which they form a part, or make any
alterations, decorations, installations, additions or improvements in or to the
Demised Premises or in or to the building of which they form a part, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed, and which requirement for consent shall be subject to the
proviso set forth in the immediately preceding sentence. and at Tenant's sole
expense. No water cooler, air-conditioning unit or system or other apparatus
shall be installed or used by Tenant without the written consent of the Landlord
which consent shall not be unreasonably withheld or delayed. All alterations,
decorations, installations, additions or improvements upon the Demised Premises,
made by either party, (including paneling, partitions, railings, mezzanine
floors, galleries and the like), but excepting movable trade fixtures shall,
unless removed.by Tenant within 30 days after termination of this Lease, become
the property of the Landlord.

 

Landlord may, not less than thirty (30) days prior to the expiration or
termination of this Lease, or any renewal or extension thereof, notify Tenant
that it does not elect to retain Tenant's data and voice cabling installed above
the suspended ceiling system and in columns within the Demised Premises, if any,
whereupon Tenant shall, at its sole cost and expense, remove the same without
otherwise damaging the said ceiling system or columns.

 

All property of Tenant remaining on the Premises after the last day of the term
of this Lease shall conclusively be deemed abandoned and may, at the option of
the Landlord, be removed and Tenant shall reimburse Landlord for the cost of
such removal. Landlord may have any such property stored at Tenant's risk and
expense for a reasonable period of time.

 

Landlord specifically reserves the right to approve the choice of any
contractors or subcontractors employed by, through, or under the Tenant in
connection with any tenant alterations or repairs.

 

Landlord shall be responsible, at its cost and expense, for the repair and
maintenance of all common areas within 45 East Avenue.

SUBORDINATION

 
 1. This Lease is subject and subordinate to all ground or underlying leases and
    to all mortgages which may now or hereafter affect such leases or the real
    property of which the Demised Premises form a part, and to all renewable,
    modifications, consolidations, replacements and extensions thereof. This
    clause shall be self-operative and no further instrument of subordination
    shall be required by any mortgagee. In confirmation of such subordination,
    Tenant shall execute promptly any certificate that Landlord may request.

Tenant agrees to give any Mortgagees and/or Trust Deed Holders, by Registered
Mail, a copy of any Notice of Default served upon the Landlord, provided that
prior to such notice Tenant has been notified, in writing, (by way of Notice of
Assignment of Rents and Leases, or otherwise) of the address of such Mortgagees
and/or Trust Deed Holders. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Mortgagees and/or Trust Deed Holders shall have an additional thirty (30) days
within which to cure such default or if such default cannot be cured within that
time, then such additional time as may be necessary if within such thirty (30)
days, any Mortgagee and/or Trust Deed Holder has commenced and is diligently
pursuing the remedies necessary to cure such default, (including but not limited
to commencement of foreclosure proceedings, if necessary to effect such cure) in
which event this lease shall not be terminated while such remedies are being so
diligently pursued.

NO ASSIGNMENT, NO SUBLETTING

 



8. Tenant shall not pledge, hypothecate, assign, mortgage or encumber this
Lease, or sublease the whole or any portion of the Demised Premises (except to
any affiliated entity of Tenant) without the prior written consent and approval
of the Landlord. In the event of any assignment of this Lease or if the Demised
Premises or any part thereof be sublet or occupied by anybody other than Tenant,
Landlord may, after default by Tenant, collect rent from the assignee,
subtenant, or occupant and apply the net amount collected to the rent reserved
herein, but no such assignment of subletting or occupancy or collection shall be
deemed a waiver of this covenant or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained. The consent by
Landlord to an assignment or subletting shall not in way be construed as a
waiver if this covenant, nor shall it serve to relieve Tenant from liability on
account hereof nor from obtaining the expressed consent in writing of Landlord
for any further assignment or subletting.

PROPERTY LOSS, DAMAGE, REIMBURSEMENT

 



9. Landlord or its agents shall not be liable for any damage to property of
Tenant or of others entrusted to employees of the building, nor for the loss of
or damage to any property of Tenant by theft or otherwise. Landlord or its
agents shall not be liable for any injury or damage to persons or property
resulting from tire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of said building or from the pipes,
appliances or plumbing works or from the roof, street or sub-surface or from any
other place or by dampness or by any other cause of whatsoever nature, unless
caused by or due to the negligence of Landlord, its agents, servants, or
employees; nor shall Landlord be liable for any latent defect in the Demised
Premises or in the building of which they for a part. Tenant shall reimburse and
compensate Landlord as additional rent within five business (5) days after
rendition of a statement for all expenditures made by, or damages or fines
sustained or incurred by, Landlord due to non-performance or non-compliance or
breach or failure to observe any term, covenant or condition of this Lease upon
tenant's part to be kept, observed, performed or complied with. Tenant shall
give immediate notice to Landlord in case of fire or accidents in the Demised
Premises or in the building or of defects therein or in any fixtures or
equipment.

DESTRUCTION - FIRE OR OTHER CAUSE

 



10. If the Demised Premises shall be partially damaged by fire or other cause
without the fault or neglect of Tenant, tenant's servants, employees, agents,
visitors or licensees, the damages shall be repaired by and at the expense of
Landlord and the rent until such repairs shall be made shall be apportioned
according to the part of the Demised Premises which is usable by the Tenant But
if such partial damage is due to the fault or neglect of the Tenant, tenant's
servants, employees, agents, visitors or licensees, without prejudice to the
rights of subordination of Landlord's insurer, the damages shall be.repaired by
Landlord but there shall be no apportionment or abatement of rent. No penalty
shall accrue for reasonable delay which may arise by reason of adjustment of
insurance on the part of Landlord and/or Tenant, and for reasonable delay on
account of "labor troubles," or any other cause beyond Landlord's control. If
the Demised Premises are totally damaged or are rendered wholly untenantable by
fire or other cause, and if Landlord shall decide not to restore or not to
rebuild the same, or if the building shall be so damaged that Landlord shall
decide to demolish it or not to rebuild it, then or in any such events Landlord
may, within ninety (90) days after such tire or other cause, give Tenant a
notice in writing of such decision, and thereupon the term of this lease shall
expire by lapse of time upon the third day after such notice is given, and
Tenant shall vacate the Demised Premises and surrender the same to Landlord. If
Tenant shall not be in default under this Lease then, upon the termination of
this lease under the conditions provided for in the sentence immediately
preceding, Tenant's liability for rent shall cease as of the day following the
casualty. Tenant hereby expressly waives the provisions of Section 227 of the
Real Property law and agrees that the foregoing provisions of this Article shall
govern and control in lieu thereof. If the damage or destruction be due to the
fault or neglect of Tenant the debris shall be removed by and at the expense of
the Tenant.

INSURANCE, WAIVERS OF SUBROGTION

 



11. Landlord shall insure the building of which the Demised Premises are a part,
and Tenant shall insure the Demised Premises and its fixtures and contents
against fire and other causes included in standard extended coverage by policies
which shall include a waiver by the insurer of all right of subrogation against
Landlord or Tenant in connection with any loss or damage thereby insured
against, and each party, for itself and its insurers waives all such insured
claims against the other party, its agents and employees.

SERVICES - ELEVATOR, HVAC, WATER & CLEANING







12. Landlord shall furnish the following services;

       

a)

Automatic passenger elevator service;

 

b)

Heat, when and as required by law, on business days, Monday through Friday,
between the hours of 7:00 AM and 6:00 PM, excluding Saturday, Sunday and legal
holidays, unless special arrangements have been made with the Landlord;

 

c)

Hot and cold water for lavatory purposes without charge;

 

d)

Cleaning services customary in 45 East Avenue from time to time, if the Demised
Premises are used exclusively for offices;

 

e)

Electricity for usual office requirements;.

 

f)

Air cooling during the appropriate season on business days, Monday through
Friday, between the hours of 7:00 AM and 6:00 PM, and excluding Saturdays,
Sundays and legal holidays, unless special arrangements have been made with the
Landlord.

NO OBSTRUCTIONS

 



13. Tenant shall neither encumber nor obstruct the entrance to or halls and
stairs of 45 East Avenue nor allow the same to be obstructed or encumbered in
any way.

ABANDONMENT

 



14. In the event the Tenant shall vacate or abandon the Demised Premises during
the term hereof or in the event the Tenant should fail to take possession or to
operate its business, the Landlord may, at its option, re-enter the Demised
Premises and shall have the same rights and remedies as provided herein upon
tenant's default.

CONDEMNATION

 



15. If the Demised Premises or any part thereof or any estate therein, or any
other part of 45 east Avenue materially affecting Tenant's use of the Demised
Premises, be taken by virtue of eminent domain, this Lease shall terminate on
the date when title vested pursuant to such taking, the rent and additional rent
shall be apportioned as of said date and any rent paid for any period beyond
said date shall be repaid to Tenant. Tenant shall not be entitled to any part of
the award or any payment in lieu thereof; but Tenant may tile a claim for any
taking of fixtures and improvements owned by Tenant, and for moving expenses, if
allowed by law.

INDEMNIFICATION

 



16. A. The Tenant agrees to and does hereby indemnify and hold Landlord harmless
from any and all claims, demands, costs, expenses, damages and liabilities
arising out of or pertaining to the use or occupancy of the Demised Premises or
by the operations, acts or omissions of Tenant, or of its servants, agents or
employees, upon or in relation to the Demised Premises, and further agrees to
defend Landlord with respect to any and all claims or causes of action arising
out of the aforesaid use or operation of the leased property by the Tenant, its
agents, servants, employees, guests or invitees.

 

B. The Landlord agrees to and does hereby indemnify and hold Tenant harmless
from any and all claims, demands, costs, expenses, damages and liabilities
arising out of or pertaining to Landlord's obligations hereunder with respect to
the Demised Premises or by the operations, acts or omissions of Landlord, or of
its servants, agents or employees, upon or in relation to the Demised Premises,
and further agrees to defend Tenant with respect to any and all claims or causes
of action arising out of the aforesaid obligations, operations, acts or
omissions of the leased property by the Landlord, its agents, servants,
employees, guests or invitees.

WAIVER OF TRIAL BY JURY & RIGHT OF REDEMPTION

 



17. It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way, connected with
this Lease, the relationship of Landlord and Tenant. Tenant's use or occupancy
of said Premises, and/or any claim of injury or damage, and any emergency
statutory or any other statutory remedy. Tenant hereby further waives any right
of redemption after summary proceedings and the right to a second and further
trial after an action for eviction or ejectment. Tenant specifically agrees
that, in such event, the right of redemption provided or permitted by any
statute law or decision now or hereafter in force and the right to any second or
further trial shall be and hereby is expressly waived on behalf of the Tenant,
its legal representatives, successors, distributees and assigns and on behalf of
all persons or corporations claiming through or under this Lease, together with
creditors of all classes and all other persons having an interest therein.

NO WAIVER

 



18. Receipt of any rent or any portion thereof, whether specifically reserved or
payable under any of the covenants herein contained, or of any portion thereof,
after a default on the part of the Tenant (whether such rent is due before or
after such default) shall not be deemed to operate as a waiver of the right of
the Landlord to enforce the payment of any rent or other obligation herein
reserved or to declare a forfeiture of this lease and to recover the possession
of the leased premises, as provided in this Lease. Nor shall the failure to
enforce any covenant after its breach or any provision after default be
construed as a waiver on the part of the Landlord of any rights under this
Lease.

DEFAULT, LANDLORD REMEDIES

 



19. A. If the Tenant shall, at any time, be in default in the payment of the
rents or any other payments required of the Tenant hereunder, or any part
thereof, and such default shall continue for a period of fifteen (15) days after
the due date, or if the Tenant shall be in default in the performance of any of
the other covenants and conditions of this Lease to be kept, observed and
performed by the Tenant, and such default shall not have been cured within
twenty (20) days after written notice and demand, or, in the event the default
is of such a nature that it cannot be cured within twenty (20) days and the
Tenant has not taken reasonable steps to cure said default, or if this leasehold
interest shall be levied on and taken on execution, attachment or other process
of law, whereby the Demised Premises shall be taken or occupied by someone other
than the Tenant, or if a receiver, assignee or trustee shall be appointed for
the Tenant or Tenant's property, and the appointment of such receiver be not
vacated and set aside within twenty (20) days.from the date of such appointment,
or if this Lease shall, by operation law, devolve upon or pass to any person or
persons other than the Tenant, then, in any of the events enumerated above, the
Landlord may, at the Landlord's option, upon five business (5) days notice in
writing, served either personally or by Certified Mail on the Tenant, terminate
this Lease, and this Lease and the terms thereof shall automatically cease and
terminate at the expiration of said five business (5) day period as if said date
were set forth in this Lease as the termination date, and it shall be lawful for
the landlord, at his option, to enter the leased premises, or any part thereof,
and to hold, possess and enjoy the said Premises and remove all persons
therefrom by summary proceedings or by any action or proceeding or by force or
otherwise, anything herein contained to the contrary notwithstanding, and any
notice required by Section 731 of the Real Property Actions and Proceedings Law
of the State of New York, or any other statute or regulation now or hereafter in
force is specifically waived by the tenant.

 

In the event the Landlord recovers said Premises as a result of a breach of the
terns covenants

and conditions contained in this Lease, as heretofore and hereafter referred to,
the Landlord, at his option, reserves the right to relet the Premises, either in
the name of the Landlord or Tenant for a term or terms which may, at the
Landlord's option, extend beyond the balance of the term of this Lease, and the
Tenant shall pay the Landlord any deficiency between the rent hereby reserved
and covenanted to be paid and the net amount of the rents collected on such
reletting, as well as any reasonable expenses incurred by the Landlord in such
reletting, including, but not limited to, attorney's fees, brokers' fees,
expenses for putting the Premises in good order and preparing same for rerental.
Such deficiency shall be paid in monthly installments upon statements rendered
by the Landlord to the Tenant, any suits brought to collect the amount of the
deficiency for any one or more months shall not preclude any subsequent suit or
suits to collect the deficiency for any subsequent months.

 

No receipt of monies by the Landlord from the Tenant after the termination in
any way of

this Lease or after the giving of any notice shall reinstate, continue or extend
the term of this Lease or affect any notice given to the Tenant prior to the
receipt of such money; it being agreed that after the service of notice or the
commencement of a suit, or after final judgment for possession of said Premises,
the Landlord may receive and collect any rent due, and the payment of said rent
shall not waive or affect said notice, suit or judgment.

B. If the Tenant defaults in the payment of any of the obligations payable by
the Tenant hereunder, the Landlord may, at its option, pay the same, and the
amount so paid, together with interest at the legal rate thereof, may be added
as additional rent to the next installment of rent becoming due on the next rent
day, and the amount so paid, whether or not paid by the Landlord, shall be
deemed to be rent due and payable on such rent day or on any subsequent rent day
as the landlord may, at his option, elect, but it is expressly covenanted and
agreed that payment by the Landlord of any obligation herein imposed upon the
Tenant shall not be deemed to waive or release the default in the payment
thereof by the Tenant or the right of the Landlord immediately to recover
possession, at the Landlord's option, of the leased Premises by reason of such
default.

C. Any and all rights and remedies given to the Landlord herein with respect to
the recovery of the demised Premises by reason of the Tenant's default or breach
of any of the terms and provisions thereof, including without limitation, the
payment of any sums due pursuant hereto, or the right to re-enter and take
possession of the Premises upon the happening of any such breach or default, or
the right to maintain any action for rent or damages, are hereby reserved and
conferred upon the Landlord as distinct, separate and cumulative remedies; and
no one of them, whether exercised by the Landlord or not, shall be deemed to be
an exclusion of any of the others. In any action by Landlord in furtherance of
its rights pursuant to this lease, including without limitation, summary
proceedings, Landlord shall be entitled to collect from Tenant any and all
reasonable attorneys fees in addition to any other costs and expenses allowed by
law.

BANKRUPTCY

 



20. In order to more effectively secure to the Landlord the rent and other terms
herein provided, it is agreed, as a further condition of this lease, that the
filing of any voluntary petition under the national Bankruptcy Code, or an
assignment for the benefit of creditors by or against the Tenant shall be deemed
to constitute a breach of this Lease, and thereupon ipso facto and without entry
of any other action by the Landlord, this lease shall become and be terminated,
as aforesaid, and the Landlord shall have the same rights and remedies as set
forth hereinabove.

LANDLORD'S RIGHT TO CURE

 



21. If the Tenant breaches a covenant or condition of this Lease, Landlord may,
on reasonable notice to Tenant (except that no notice need be given in case of
emergency), cure such breach at the expense of Tenant and the reasonable amount
of all expenses, including attorneys' fees, incurred by Landlord in doing so
(whether paid by Landlord or not) shall be deemed additional rent payable on
demand. That in the event Landlord shall assign this Lease, Tenant agrees to
look only to the Landlord's assignee for the performance of Landlord's
obligations as specified herein.

MECHANIC'S LIEN

 



22. Tenant shall within ten (10) days after notice from Landlord discharge any
mechanic's lien for materials or labor claimed to have been furnished to the
Demised Premises on tenant's behalf That in the event the Tenant shall fail to
cause such mechanic's lien to be discharged by payment or posting of a bond,
landlord may thereupon take any steps it deems reasonably necessary for the
discharge of such mechanic's lien, including the payment of the amounts claimed
therein, whereupon any sums paid by the Landlord for the purpose of securing
such discharge, including any and all reasonable attorneys fees, shall be deemed
additional rent, payable on demand.

POSSESSION

 



23. That Landlord shall not be liable for failure to give possession of the
Premises upon commencement date by reason of the fact that Premises are not
ready for occupancy or because a prior Tenant or any other person is wrongfully
holding over or is in wrongful possession, or for any other reason. The rent
(including reserved rent to be apportioned) shall not commence until possession
is given or is available, but the term herein shall not be extended.

INTERRUPTION OF SERVICES OR USE

 



24. Interruption or curtailment of any service maintained in 45 East Avenue,
caused by strikes, mechanical difficulties, or any causes beyond Landlord's
control whether similar or dissimilar to those enumerated, shall not entitle
Tenant to any claim against Landlord or to any abatement in rent, nor shall the
same constitute constructive or partial eviction, unless Landlord fails to take
such measures as may be reasonable in the circumstances to restore the service
without undue delay. If the Demised Premises are rendered untenantable in whole
or in part, for a period of over three (3) business days, by the making of
repairs, replacements or additions, other than those made with Tenant's consent
or caused by misuse or neglect by Tenant or Tenant's agents, servants, visitors
or licensees, there shall be a proportionate abatement of rent during the period
of such untenantability. If the Demised Premises are untenantable for a period
of 90 days, then Tenant shall have the right to terminate this Lease, effective
as of the date of notice of such termination.

MARGINAL NOTATIONS

 



25. The marginal notations in this Lease are included for convenience only and
shall not be taken into consideration in any construction or interpretation of
this lease or any of its provisions.

QUIET ENJOYMENT

 



26. Landlord covenants that if so long as Tenant pays the rent and additional
rent and performs the covenants hereof, Tenant shall peaceably and quietly have,
hold and enjoy the Demised Premises for the term herein mentioned, subject to
the provisions of this Lease.

BILLS & NOTICES

 



27. Except as otherwise in this Lease provided, a bill, statement, notice or
communication which Landlord may desire or be required to give to Tenant, shall
be deemed sufficiently given or rendered if, in writing, delivered to Tenant
personally or sent by Certified Mail addressed to Tenant at the building of
which the Demised Premises form a part and at the business address of Tenant set
forth above, and the time of the rendition of such bill or statement and of the
giving of such notice or communication 11.shall be deemed to be the time when
the same is delivered to tenant, mailed, or left at the premises as herein
provided. Any notice by Tenant to Landlord must be served by Certified Mail
addressed to Landlord at the address first hereinabove given or at such other
address ad landlord shall designate by written notice.

GLASS

 



28. Landlord shall replace, at the expense of Tenant, any and all plate and
other glass damaged or broken due to Tenant's negligence in and about the
Demised Premises. Tenant shall insure all plate and other glass in and about the
Demised Premises. In the event Tenant fails to do so, Landlord may insure, and
keep insured, at Tenant's expense, all plate and other glass in the Demised
Premises for and in the name of Landlord. Bills for the premiums therefore shall
be rendered by Landlord to Tenant at such times as Landlord may elect for any
expense incurred by Landlord in replacement of the glass, and shall be due from,
and payable by, Tenant when rendered, and the amount thereof shall be deemed to
be, and be paid as, additional rent.

HEIRS, ASSIGNS

 



29. The provisions of this Lease shall apply to, bind and inure to the benefit
of landlord and Tenant, and their respective successors, legal representatives,
distributees, and assigns.

ESTOPPEL CERTIFICATE

 



30. Tenant agrees, upon request, to execute and deliver an Estoppel Certificate
certifying that this Lease continues in full force and effect and that the
Landlord is not in default of any provision hereunder; and that there exists no
defenses, setoffs, or counterclaims with respect to the Tenant's obligations to
pay rent or perform any of its obligations hereunder.

ADDITIONAL PROVISIONS



31. In each instance in this Lease where Landlord's consent or approval is
required, such consent or approval shall not be unreasonably withheld or
delayed.

RULES & REGULATIONS

 

32. Tenant shall observe and comply with any rules and regulations hereinafter
set forth, which are made a part hereof, and with such further reasonable rules
and regulations as Landlord may prescribe, on written notice to Tenant, for the
safety, care and cleanliness of 45 East Avenue and the comfort, quiet and
convenience of other occupants of 45 East Avenue.

IN WITNESS WHEREOF,

the parties hereto have duly executed this lease as of the day and year first
above written.

LANDLORD

     

RIEDMAN CORPORATION

     

By: /S/ john r. Riedman

 

      John R. Riedman, Chairman

         

TENANT

     

BROWN & BROWN, INC.

     

By:  /S/ J. HYATT BROWN

 

 



